      Case 1:19-cv-08290-PGG-DCF Document 69 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID SOBEL,

                     Plaintiff,
                                                                   ORDER
              -against-
                                                             19 Civ. 8290 (PGG)
MAJOR ENERGY SERVICES, LLC, and
SPARK ENERGY, LLC,

                     Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              On July 23, 2021, Plaintiff filed an objection (see Dkt. No. 68) to Magistrate

Judge Freeman’s July 9, 2021 Order permitting Defendants to file an Amended Answer with

Counterclaims. (See July 9, 2021 Order (Dkt. No. 63))

              Defendants are directed to file any response to Plaintiff’s objection (Dkt. No. 68)

by August 2, 2021.

Dated: New York, New York
       July 26, 2021
